This action was brought for the purpose of restraining the board of education of the city of Rochester and various officials of that municipality from paying any bill or demand in favor of various of the defendants for services claimed to have been rendered in the school and institution of learning maintained and conducted at the city of Rochester by the appellant St. Mary's Orphan Boys' Asylum upon the ground in substance that said school was in whole or in part under the control or direction of a particular religious denomination and that denominational doctrines and tenets were taught therein. When the action was commenced an order was granted to show cause why an injunction should not issue pendente lite, and in and by the terms of said order a temporary injunction was granted restraining the defendants until the hearing and determination of the motion upon said order from performing any of the acts above indicated. This injunction *Page 396 
was accompanied by the usual undertaking and plaintiff having failed in his action proceedings were instituted in behalf of the defendants for an assessment of the damages sustained by them under such injunction and which damages consisted of the expenses incurred in retaining counsel to appear upon the return of such order to show cause and oppose the issue of any further injunction. The referee and the Special Term awarded damages but the Appellate Division has reversed this determination, holding as matter of law that the present appellants were not entitled to recover such damages because the services of counsel were not rendered in connection with the preliminary injunction but were devoted to preventing the issuing of a new injunction.
Literally it is true that the injunction on account of which damages are asked did terminate with the disposition of the order to show cause and appellants were commanded by that order to give reason why another and a new injunction should not be granted during the pendency of the action. We think, however, that it is too narrow and technical a view for the purposes of this proceeding to regard the preliminary injunction contained in the order to show cause and the proposed injunction sought upon the return of that order as disconnected and independent of each other. We think, on the other hand, that they were connected parts of one plan. The plaintiff in that action intended to obtain a preliminary injunction lasting until the return of the order, and upon the return of the latter to procure a continuance of the injunction until the termination of the action. He intended that there should be an injunction commencing with the issue of the order to show cause and extending continuously to the trial and final disposition of his suit. Whatever may have been the particular words in which he clothed his purpose, the order to show cause actually imposed the burden upon defendants of opposing a continuance of the preliminary injunction, and we think that the expenses incurred in so doing fairly and properly may be treated upon the same basis as though the wording of the order to show cause had corresponded *Page 397 
with its purpose in requiring the appellants to show cause why the preliminary injunction should not be continued. There is no question but that under such circumstances appellants would be allowed to recover damages upon the theory adopted by the Special Term. If this view is not sustained it will always be easy for a party obtaining a preliminary injunction to cause the latter to be framed in such technical language as will make easy an escape from responsibility for damages caused by the injunction.
Accordingly the order of the Appellate Division should be reversed and that of the Special Term affirmed, with costs.
CULLEN, Ch. J., O'BRIEN, EDWARD T. BARTLETT, HAIGHT, VANN and CHASE, JJ., concur.
Ordered accordingly.